 

Execution Version



 

Second Amendment

 

to

 

Second Amended and Restated Credit Agreement

 

Dated as of

March 29, 2012

 

among

 

EV Properties, L.P.,

as Borrower,

 

The Guarantors,

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 



 

 

 

Second Amendment to Second Amended and Restated Credit Agreement

 

This Second Amendment to Second Amended and Restated Credit Agreement (this
“Second Amendment”) dated as of March 29, 2012, is among EV Properties, L.P., a
Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of April 26, 2011
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of December 21, 2011, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

 

B. The Guarantors are parties to that certain Second Amended and Restated
Guaranty and Collateral Agreement dated as of April 26, 2011 made by the
Borrower and each of the other Obligors in favor of the Administrative Agent (as
heretofore amended, modified or supplemented, the “Guaranty Agreement”).

 

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

 

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Second Amendment refer to sections of the Credit
Agreement.

 

Section 2. Amendments to Credit Agreement.

 

2.1 Amendments to Section 1.02.

 

(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, and as the same may be amended, modified or supplemented from time to
time.

 

(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:

 

Page1 1

 

 

“Cardinal” means Cardinal Gas Services LLC, a Delaware limited liability
company.

 

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of March 29, 2012, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

 

“UEO” means Utica East Ohio Midstream LLC, a Delaware limited liability company.

 

2.2 Amendments to Section 9.05. Section 9.05 is hereby amended by adding the
following new subsection (n) at the end thereof:

 

(n) Investments in Cardinal, UEO and other joint venture entities related to the
Utica midstream operations of the of the Borrower, Cardinal, UEO or their
respective Affiliates, not to exceed $200,000,000 in the aggregate at any time.

 

Section 3. Conditions Precedent. This Second Amendment shall become effective on
the date (such date, the “Second Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

3.1 The Administrative Agent shall have received from the Majority Lenders and
the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Persons.

 

3.2 Both before and immediately after giving effect to this Second Amendment, no
Default shall have occurred and be continuing.

 

3.3 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective (and the Second Amendment Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
12.02. Such declaration shall be final, conclusive and binding upon all parties
to the Credit Agreement for all purposes.

 

Section 4. Miscellaneous.

 

4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the Second
Amendment Effective Date.

 

Page 2

 

  

4.2 Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this Second Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document and agrees that each Loan Document remains in full force and
effect as expressly amended hereby; (c) agrees that from and after the Second
Amendment Effective Date each reference to the Credit Agreement in the Guaranty
Agreement and the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this Second Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof: (i) all of the
representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date, (ii) no Default has occurred and
is continuing and (iii) no event, development or circumstance has have occurred
or exists that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.

 

4.3 Counterparts.  This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Second Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Second Amendment.

 

4.4 No Oral Agreement.  This Second Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.

 

4.5 GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

4.6 Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Second Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

4.7 Severability.  Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4.8 Successors and Assigns.  This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

[Signature Pages Follow]

 

Page 3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the Second Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.           By: EV Properties GP, LLC, its general
partner           By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer    
Title: Senior Vice President and Chief       Financial Officer        
GUARANTORS: EV ENERGY PARTNERS, L.P.         By: EV Energy GP, L.P., its general
partner         By: EV Management, L.L.C., its general partner             By:
/s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer           EV PROPERTIES GP, LLC    
        By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior
Vice President and Chief       Financial Officer

 

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  Enervest Production   Partners, Ltd.           By: EVPP GP, LLC, its general
partner           By:  /s/ MICHAEL E. MERCER     Name: Michael E. Mercer    
Title: Senior Vice President and Chief       Financial Officer           EVPP
GP, LLC           By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer    
Title: Senior Vice President and Chief       Financial Officer           cgas
properties, l.p.           By: EVCG GP, LLC, its general partner           By: 
/s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer

 

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  Enervest-Cargas, Ltd.           By: EVPP GP, LLC, its general partner        
  By:  /s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer           EVCG GP, LLC          
By:  /s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer           Enervest Monroe Marketing,
Ltd.           By: EVPP GP, LLC, its general partner           By:   /s/ MICHAEL
E. MERCER     Name:  Michael E. Mercer     Title:  Senior Vice President and
Chief       Financial Officer           ENERVEST MONROE GATHERING, LTD.        
  By:  EVPP GP, LLC, its general partner           By:  /s/ MICHAEL E. MERCER  
  Name: Michael E. Mercer     Title: Senior Vice President and Chief      
Financial Officer

 

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A., as     Administrative Agent
and a Lender             By: /s/ JO LINDA PAPADAKIS     Name:  Jo Linda
Papadakis     Title: Authorized Officer         LENDERS:   BNP PARIBAS, as a
Lender             By: /s/ BESTY JOCHER     Name:  Betsy Jocher     Title:
Director             By: /s/ MICHAELA BRAUN     Name:  Michaela Braun     Title:
Director             WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender        
    By: /s/ MICHAEL REAL     Name:  Michael Real     Title: Director            
COMPASS BANK, as a Lender             By: /s/ ANN VAN WAGENER     Name:  Ann Van
Wagener     Title: Vice President             CITIBANK, N.A., as a Lender      
      By: /s/ THOMAS BENAVIDES     Name:  Thomas Benavides     Title: Senior
Vice President             COMERICA BANK, as a Lender             By: /s/
BRENTON BELLAMY     Name:  Brenton Bellamy     Title: AssistantVice President

 

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

    CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender             By:
/s/ DARRELL STANLEY     Name:  Darrell Stanley     Title: Managing Director    
        By: /s/ MICHAEL D. WILLIS     Name:  Michael D. Willis     Title:
Managing Director             ING CAPITAL LLC, as a Lender             By: /s/
JULIE BIESER     Name:  Julie Bieser     Title: Director             ROYAL BANK
OF CANADA, as a Lender             By: /s/ MARK LUMPKIN, JR.     Name:  Mark
Lumpkin, Jr.     Title: Authorized Signatory             THE BANK OF NOVA
SCOTIA, as a Lender             By: /s/ T. DONOVAN     Name:  T. Donovan    
Title: Managing Director             UNION BANK, N.A., as a Lender            
By: /s/ ZACHARY HOLLY     Name:  Zachary Holly     Title: Assistant Vice
President             U.S. BANK NATIONAL ASSOCIATION, as a Lender            
By: /s/ DARIA MAHONEY     Name:  Daria Mahoney     Title: Vice President

 

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

    AMEGY BANK NATIONAL ASSOCIATION, as a Lender             By: /s/ H. Brock
Hudson     Name:  H. Brock Hudson     Title: Senior Vice President            
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender             By: /s/ SHAHEEN
MALIK     Name:  Shaheen Malik     Title: Vice President             By: /s/
MICHAEL SPAIGHT     Name:  Michael Spaight     Title: Associate             THE
FROST NATIONAL BANK, as a Lender             By: /s/ ANDREW A. MERRYMAN    
Name:  Andrew A. Merryman     Title: Sr. Vice President

 

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 